Case: 10-10606     Document: 00511761523         Page: 1     Date Filed: 02/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 17, 2012
                                     No. 10-10606
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JESUS SANDOVAL,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:10-CR-25-1


Before HIGGINBOTHAM, GARZA, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Jesus Sandoval has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Sandoval has filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein, as well as Sandoval’s response.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-10606    Document: 00511761523   Page: 2   Date Filed: 02/17/2012

                               No. 10-10606

is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED.         See 5TH CIR. R. 42.2.    Sandoval’s motion for
appointment of counsel is DENIED. See United States v. Wagner, 158 F.3d 901,
902-03 (5th Cir. 1998).




                                     2